DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks , filed 12-02-2020 with respect to the rejection(s) of claim(s) 44-47, 51-52, 58, and 60 under 35 U.S.C. 103 as being unpatentable over Das in view of Lee and further in view of Ozturk have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bergstrom et al (US 20160088671).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



(s) 53 and 56-61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergstrom et al (US 20160088671).

As to claim 53 Bergstrom disclose a method comprising: operating in a connected mode active state  (Bergstrom 550 of Fig. 7), in which a data plane connection and a control plane connection are established between a terminal equipment (Bergstrom ¶0128- 1st sentence- the control state 500 is a sub-state of the active state 510, where the terminal has both user plane (UP) and control plane (CP) connections to the 3GPP RAN- control state equivalent to the inactive/semi-connected state),  and a network equipment and context information for the terminal equipment is established for processing communication with the terminal equipment(Bergstrom ¶0128- 3rd sentence- UE contexts in the 3GPP network (RAN and/or core network) may be minimized), transitioning from the connected mode- active state to an inactive mode- control state upon data plane inactivity(Bergstrom 550 to 540 of Fig.7, ¶0130- 1st and 2nd  sentence), wherein the inactive mode- control state is a mode between a connected mode- active state and an idle mode- inactive state (Bergstrom 540 of Fig.7, ¶0129-1st sentence- the control state 540 is a new state in addition to the active state 550 and inactive state 560- control state 540 equivalent to inactive mode), and operating in the inactive mode- control state), in which the data plane connection is released and the control plane connection is maintained between the terminal equipment and the network equipment and the context information for the terminal equipment is maintained for processing communication with the terminal equipment (Bergstrom ¶0128- 1st and 2nd  sentence-..may be followed to maintain UE contexts ; 540 of Fig.7- UP: No, CP: Yes, ¶0129- 1st sentence-where the terminal has only a control plane connection and no user plane connection- equivalent to data plane connection).

As to claim 56 the combined teachings of Bergstrom and Park disclose the method according to claim 53, wherein operating in the inactive mode comprises: releasing a data plane connection (Bergstrom ¶0128- 1st sentence- the control state 500 is a sub-state of the active state 510, where the terminal has both user plane (UP) and control plane (CP) connections to the 3GPP RAN- control state equivalent to the inactive/semi-connected state).

As to claim 57 the combined teachings of Bergstrom and Park disclose the method according to claim 53, wherein the method is operable at or by the network equipment, or the terminal equipment comprises a user equipment (Bergstrom ¶0129- 1st sentence), 

As to claim 58 Bergstrom discloses an apparatus (Bergstrom Fig.13) comprising: a processor, and a memory configured to store computer program code (Bergstrom ¶0179- 1st sentence; ¶0180- 2nd sentence), wherein the processor is configured to cause the apparatus to perform: operating in a connected mode- active state  (Bergstrom 550 of Fig. 7), in which a data plane connection and a control plane connection are established between a terminal equipment and a network equipment Bergstrom ¶0128- 1st sentence- the control state 500 is a sub-state of the active state 510, where the terminal has both user plane (UP) and control plane (CP) connections to the 3GPP RAN- control state equivalent to the inactive/semi-connected state)., for processing communication with the network equipment, transitioning from the connected mode to an inactive mode upon data plane inactivity (Bergstrom 550 to 540 of Fig.7, ¶0130- 1st and 2nd  sentence), wherein the inactive mode is a mode between a connected mode and an idle mode (Bergstrom 540 of Fig.7, ¶0129-1st sentence- the control state 540 is a new state in addition to the active state 550 and inactive state 560- control state 540 equivalent to inactive mode), and operating in the inactive mode- control state, in which the data plane connection is released and the control plane connection is maintained between the terminal equipment and the network equipment, for processing communication with the network equipment (Bergstrom . 540 of Fig.7- UP: No, CP: Yes, ¶0129- 1st sentence-where the terminal has only a control plane connection and no user plane connection- equivalent to data plane connection).

As to claim 59 Bergstrom discloses an apparatus (Bergstrom Fig.13) comprising: a processor, and a memory configured to store computer program code (Bergstrom ¶0059; ¶0179- 1st sentence; ¶0180- 2nd sentence), wherein the processor is configured to cause the apparatus to perform: operating in a connected mode- active state  (Bergstrom 550 of Fig. 7), in which a data plane connection and a control plane connection are established between a terminal equipment and a network equipment (Bergstrom ¶0128- 1st sentence- the control state 500 is a sub-state of the active state 510, where the terminal has both user plane (UP) and control plane (CP) connections to the 3GPP RAN- control state equivalent to the inactive/semi-connected state) and context information for the terminal equipment is established (Bergstrom ¶0128- 3rd sentence-UE contexts in the 3GPP network (RAN and/or core network) may be minimized), for processing communication with the terminal equipment, transitioning from the connected mode to an inactive mode upon data plane inactivity(Bergstrom 550 to 540 of Fig.7, ¶0130- 1st and 2nd  sentence), wherein the inactive mode is a mode between a connected mode and an idle mode(Bergstrom 540 of Fig.7, ¶0129-1st sentence- the control state 540 is a new state in addition to the active state 550 and inactive state 560- control state 540 equivalent to inactive mode), and operating in the inactive mode- control state, in which the data plane connection is released and the control plane connection is maintained between the terminal equipment and the network equipment and the context information for the terminal equipment is maintained, for processing communication with the terminal equipment (Bergstrom . 540 of Fig.7- UP: No, CP: Yes, ¶0129- 1st sentence-where the terminal has only a control plane connection and no user plane connection- equivalent to data plane connection).

As to claim 60 Bergstrom discloses a computer program product embodied on a non-transitory computer-readable medium, said product comprising computer-executable computer program code which, when the computer program code is executed on a computer, is configured to cause the computer to carry out the method according to claim 44(Bergstrom ¶0059; ¶0091- last sentence, ¶0180- 2nd sentence).

As to claim 61 Bergstrom discloses a method, comprising: operating in a connected mode-active state  (Bergstrom 550 of Fig. 7), in which a data plane connection and a control plane connection are established between a terminal equipment and a network equipment, for processing communication with the network equipment(Bergstrom ¶0128- 1st sentence- the control state 500 is a sub-state of the active state 510, where the terminal has both user plane (UP) and control plane (CP) connections to the 3GPP RAN- control state equivalent to the inactive/semi-connected state); transitioning from the connected mode to an inactive mode upon data plane inactivity(Bergstrom 550 to 540 of Fig.7, ¶0130- 1st and 2nd  sentence), wherein the inactive mode is a mode between a connected mode and an idle mode (Bergstrom 540 of Fig.7, ¶0129-1st sentence- the control state 540 is a new state in addition to the active state 550 and inactive state 560- control state 540 equivalent to inactive mode); and operating in the inactive mode- control state, in which the data plane connection is released and the control plane connection is maintained between the terminal equipment and the network equipment, for processing communication with the network equipment(Bergstrom . 540 of Fig.7- UP: No, CP: Yes, ¶0129- 1st sentence-where the terminal has only a control plane connection and no user plane connection- equivalent to data plane connection).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 44- 48, 51- 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom in view of Park (US 20100027413)

As to claim 44 Bergstrom discloses a method comprising: operating in a connected mode (Bergstrom 550 of Fig.7) , in which a data plane connection and a control plane connection are established between a terminal equipment and a network equipment, for processing communication with the network equipment (Bergstrom ¶0127- 1st sentence- terminal has both user plane and 
control plane connections to the RAN when in an active state) transitioning from the connected mode to an inactive mode upon data plane inactivity, wherein the inactive mode is a mode between a connected mode and an idle mode (Bergstrom 540 of Fig.7, ¶0129-1st sentence- the control state 540 is a new state in addition to the active state 550 and inactive state 560- control state 540 equivalent to inactive mode), and
operating in the inactive mode, in which the data plane connection is released and the control plane connection is maintained between the terminal equipment and the network equipment for processing communication with the network equipment(Bergstrom ¶0129- 1st sentence-where the terminal has only a control plane connection and no user plane connection- equivalent to data plane connection), whose control plane connection with the terminal equipment is maintained in transitioning from the connected mode to the inactive mode (Bergstrom- 3rd sentence- When only a control plane connection is maintained, UE contexts in the 3GPP network (RAN and/or core network) may be minimized.
Bergstrom however is silent in notifying information indicative of at least one of location and serving network equipment of the terminal equipment to a network equipment within a network equipment cluster comprising the network equipment. However in an analogous art Park remedies this deficiency: Park ¶0040- 5th and 6th  and last sentences- Location information of the UE can be reported to the UTRAN according to a cell update procedure…..transitioning from an idle mode) Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bergstrom with that of Park for the purpose of a BS knowing the location information of the UE in a cell level (Park ¶0040- 6th sentence).

As to claim 45 the combined teachings of Bergstrom and Park disclose the method according to claim 44, further comprising: detecting the data plane inactivity when no communication of data plane traffic on the data plane connection is present for a data plane inactivity period (Bergstrom 1st and 2nd sentence- with a user plane connection but no user plane traffic, ….Current 3GPP procedures will change the terminal to the inactive state 520, 560 when no data activity is detected for a while.

As to claim 46 the combined teachings of Bergstrom and Park discloses the method according to claim 44, further comprising: transitioning from the inactive mode- control state to an idle mode- inactive state upon control plane inactivity, and operating in the idle mode, in which the data plane connection and the control plane connection are released between the terminal equipment and the Bergstrom ¶0127- 1st sentence- terminal has neither user (data) plane or control plane connection when in an inactive state.).

As to claim 47 the combined teachings of Bergstrom and Park disclose the method according to claim 46, further comprising: detecting the control plane inactivity when no communication of control plane traffic on the control plane connection is present for a control plane inactivity period (Bergstrom ¶0130- 1st sentence).

As to claim 48 the combined teachings of Bergstrom and Park disclose the method according to claim 44, further comprising: transitioning from the inactive mode-control state to the connected mode- active state upon actual or prospective data plane activity (Bergstrom 540 and 550 of Fig.7), and operating in the connected mode- active state, in which the data plane connection and the control plane connection are established between the terminal equipment and the network equipment, for processing communication with the network equipment (Bergstrom, 550 of Fig.7 – UP: Yes, CP: Yes- both User plane and Control plane connection).

As to claim 51 the combined teachings of Bergstrom and Park disclose the method according to claim 44, wherein, in the inactive mode- control state, a data plane connection and/or a control plane connection between the network equipment and a core network element, which are established in the connected mode, are maintained (Bergstrom ¶0128- 1st sentence- the control state 500 is a sub-state of the active state 510, where the terminal has both user plane (UP) and control plane (CP) connections to the 3GPP RAN- control state equivalent to the inactive/semi-connected state).

As to claim 52 the combined teachings of Bergstrom and Park disclose the method according to claim 44, wherein the method is operable at or by the terminal equipment or a core network element (Bergstrom ¶0128= 1st sentence- the terminal has both user plane (UP) and control plane (CP) connections to the 3GPP RAN ).

As to claim 54 Bergstrom disclose the method according to claim 53, wherein operating in the inactive mode comprises: whose control plane connection with the terminal equipment is maintained and which maintains the context information for the terminal equipment in transitioning from the connected mode to the inactive mode (Bergstrom 550 and 560 of Fig.7, ¶0128- 3rd and 4th sentence)). Bergstrom however is silent in tracking information indicative of at least one of location and serving network equipment of the terminal equipment within a network equipment cluster comprising the network equipment. However in an analogous art Park remedies this deficiency:  (Park ¶0040- 5th and 6th and last sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bergstrom with that of Park for the purpose of a BS knowing the location information of the UE in a cell level (Park ¶0040- 6th sentence).


Claims 49 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom in view of Park and further in view of Ozturk et al (US 20160135247).

As to claim 49 the combined teachings of Bergstrom disclose the method according to claim 48, however silent further comprising: detecting the actual or prospective data plane activity when re-establishment of the data plane connection is initiated or requested by the terminal equipment or the or when data plane traffic requiring re-establishment of the data plane connection is pending at the terminal equipment. However in an analogous art Ozturk remedies this deficiency:  (Ozturk ¶0120- 1st and 2nd sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ozturk with the already combined teachings of Bergstrom and Park for the motivation of managing mobility of a UE (Ozturk ¶0134- 3rd sentence)

Claims 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom in view of Park and further in view of Alanara et al (US 20130046821).

As to claim 50 the combined teachings of Bergstrom disclose the method according to claim 44, however silent wherein operating in the inactive mode comprises: performing handover or reselection from a former network equipment to a recent network equipment within a network equipment cluster comprising the network equipment, whose control plane connection with the terminal equipment is maintained in transitioning from the connected mode to the inactive mode However in an analogous art Alanara remedies this deficiency: (Alanara Fig.2 and 4, ¶0119). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Alanara with the already combined teachings of Bergstrom And Park for the purpose of providing an intermediated mode between inactive and connected mode as desired which is known in the art (Alanara ¶0041- 2nd sentence).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom in view of Ozturk.

As to claim 55 Bergstrom discloses the method according to claim 53, wherein operating in the inactive mode comprises: maintaining a data plane connection and/or a control plane connection between the network equipment and a core network element, which are established in the connected mode (Bergstrom ¶0128- 1st sentence- the control state 500 is a sub-state of the active state 510, where the terminal has both user plane (UP) and control plane (CP) connections to the 3GPP RAN- control state equivalent to the inactive/semi-connected state) Bergstrom however is silent in switching the maintained data plane connection and/or control plane connection to a recent network equipment serving the terminal equipment upon handover or reselection of the terminal equipment from a former network equipment to the recent network equipment However in an analogous art Ozturk remedies this deficiency:  (Ozturk ¶0134-3rd and  4th  sentences- determining that it should re-select to the different base station, …..mobility module 1140 may initiate a return to the connected state with the original base station). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ozturk with that of Bergstrom for the motivation of managing mobility of a UE (Ozturk ¶0134- 1st sentence).


Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom in view of Alanara and further in view of Park.

As to claim 61 Bergstrom  discloses the method according to claim 61, wherein operating in the inactive mode- control state comprises: control plane connection with the terminal equipment is maintained in transitioning from the connected mode to the inactive mode (Bergstrom ¶0128- 1st sentence- the control state 500 is a sub-state of the active state 510, where the terminal has both user plane (UP) and control plane (CP) connections to the 3GPP RAN- control state equivalent to the inactive/semi-connected state 550 and 540 of Fig.7);  Bergstrom however is silent in performing handover or reselection from a former network equipment to a recent network equipment within a network equipment cluster comprising the network equipment. However in an analogous art Alanara remedies this deficiency: (Alanara Fig.2 and 4, ¶0119). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Alanara with the already combined teachings of Das, Lee and Ozturk for the motivation of providing an intermediated mode between inactive and connected mode as desired which is known in the art (Alanara ¶0041- 2nd sentence).
Bergstrom and Alanara however are silent in notifying information indicative of at least one of location and serving network equipment of the terminal equipment to a network equipment within a network equipment cluster comprising the network equipment. However in an analogous art Park remedies this deficiency: Park ¶0040- 5th and 6th  and last sentences- Location information of the UE can be reported to the UTRAN according to a cell update procedure…..transitioning from an idle mode) Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bergstrom with that of Park for the purpose of a BS knowing the location information of the UE in a cell level (Park ¶0040- 6th sentence).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DERRICK V ROSE/Examiner, Art Unit 2462      

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462